DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As stated above, there are many grammatical, structural, and logical errors in multiple claims that render the claims hard to understand and examine.  For instance, claim 1 is comprised of multiple numerical steps, and these steps are referred to in other steps that makes the language indefinite, in that, it is not clear as what happens next, e.g., step 3 states “after (5) is executed, resetting a timer, waiting for a next time period for reading the GPU information parameter, and executing (3) again; and, if the operating node is concurrent asynchronously, executing (4);”  It is confusing since step 5 hasn’t been claimed and yet it is a conditional step in step 3.  Also, step 4 is mentioned as “executing”, but there is no description in step as to the condition of what “if the operating node is concurrent asynchronously” entails as compared to not concurrent asynchronously.  There are other unnecessary grammatical informalities in claim 1, such as, ending a step with “ending this step”, and referring back to elements in prior steps, e.g. “GPU information list cache in (1)” and others.  This is also present in the dependent claims.  
	Claim 6 has many of the same issues and also claims “waiting to start a memory and connect a shared memory”, but then claims conditional connection functions.  It is unclear since the step has it waiting to start, but then has the conditional statement of if it failed, wherein the language never had it start to reach the condition; this is also problematic in the “waiting to receive and check report information” and then having the check failed.  Also, the last limitation seems to be idiomatic in the term “re-waiting”.
	Claim 9 has many of the same issues and also claims to “execute a ‘mode switching module’” and then this module is defined in the next limitation.  The quotation around the module are not needed and if the next limitation is indeed defining the module, then the article should read as “the”.
	Claim 10 has many of the same issues such as the “waiting and re-waiting” condition issue and also a module with quotations and then defined later with the wrong article.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While the claims are rejected as indefinite and need corrections, the examiner has found no pertinent art to teach specified claim limitations as follows:
With respect to claim 1, the primary allowable subject matter is determining whether the communication with a data plane is normal, if normal, executing (2); if the communication is failed, recording a cause of failure and transmitting failure information to an engineer, and communicating with the data plane again by a GPU sniffer until the communication is normal.
With respect to claim 6, the primary allowable subject matter of waiting to receive and check report information transmitted by a GPU sniffer and re-waiting to receive and check report information transmitted by the GPU sniffer.
With respect to claim 9, the primary allowable subject matter of the communication is failed, record the cause of failure and transmit failure information to an engineer, and communicate with the data plane again by the GPU sniffer until the communication is normal.
With respect to claim 10, the primary allowable subject matter of  if there is the configuration file content of the data node, read the configuration file content of the data node and store the configuration file content into a GPU information list cache of an operating node so that a Web server is started to block monitoring, and wait to receive and check report information transmitted by a GPU sniffer; if the check is failed, discard the report information, and write the report time and error into a data plane log.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0342738 A1 to Samuel et al.:  GPU health parameter collection.
US 2021/0027415 A1 to Khalid et al.:  Distributed GPU services and collection of health thereof.
US 10,884,762 B1 to Truong et al.:  Determining optimal GPU configuration for performance.
US 2017/0221174 A1 to Khac et al.:  Method for sniffing GPU data as a means for intercepting said data.	
US 2017/0177458 A1 to Viggers et al.:  Monitoring GPU health with test images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113